MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Nov 02 2018, 7:10 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
John D. Nellist                                         Curtis T. Hill, Jr.
Westville, Indiana                                      Attorney General of Indiana
                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John D. Nellist,                                        November 2, 2018
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A05-1711-PC-2593
        v.                                              Appeal from the Elkhart Circuit
                                                        Court
State of Indiana,                                       The Honorable Michael A.
Appellee-Respondent.                                    Christofeno, Judge
                                                        Trial Court Cause No.
                                                        20C01-1604-PC-21



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018            Page 1 of 13
                                            Case Summary
[1]   Pro-se Appellant-Petitioner John D. Nellist (“Nellist”) appeals the denial of his

      petition for post-conviction relief, following his plea of guilty to Dealing

      Methamphetamine, as a Class A felony.1 We affirm.



                                                      Issues
[2]   Nellist purportedly raises six issues. We address the following two issues: 2


                 I.       Whether he was denied the effective assistance of trial
                          counsel; and


                 II.      Whether the post-conviction court abused its discretion in
                          denying subpoenas.


                                Facts and Procedural History
[3]   On February 6, 2014, Nellist pled guilty to Dealing Methamphetamine. The

      version of Indiana Code Section 35-48-4-1.1 in effect when Nellist committed

      his offense made manufacturing methamphetamine within 1,000 feet of a

      family housing complex a Class A felony. Commission of a Class A felony was

      punishable by twenty to fifty years imprisonment, with thirty years as the




      1
          Ind. Code § 35-48-4-1.1.
      2
        We do not address free-standing claims of error. Post-conviction proceedings are not “super appeals”;
      rather, post-conviction proceedings afford petitioners a limited opportunity to raise issues that were
      unavailable or unknown at trial or on direct appeal. Davidson v. State, 763 N.E.2d 441, 443 (Ind. 2002).

      Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018          Page 2 of 13
      advisory sentence. I.C. § 35-50-2-4(a). The plea agreement between Nellist and

      the State, accepted by the trial court, provided that Nellist would be sentenced

      to thirty-five years, with eight years suspended. Also, Nellist could petition for

      sentence revision in 2020, without objection from the State on a jurisdictional

      basis.


[4]   On April 25, 2016, Nellist filed a petition for post-conviction relief. On April

      13, 2017, a hearing was conducted at which Nellist testified. On October 10,

      2017, the post-conviction court entered its findings, conclusions, and order

      denying Nellist post-conviction relief. He now appeals.



                                Discussion and Decision
                                       Standard of Review
[5]   The post-conviction petitioner bears the burden of establishing grounds for

      relief by a preponderance of the evidence. Henley v. State, 881 N.E.2d 639, 643

      (Ind. 2008). Thus, on appeal from the denial of a petition for post-conviction

      relief, the petitioner stands in the position of one appealing from a negative

      judgment. Id. To prevail on appeal from the denial of post-conviction relief,

      the petitioner must show that the evidence as a whole leads unerringly and

      unmistakably to a conclusion opposite that reached by the post-conviction

      court. Id. at 643-44. Although we do not defer to the post-conviction court’s

      legal conclusions, we review the factual findings under a clearly erroneous

      standard. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004). The post-conviction


      Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 3 of 13
      court is the sole judge of the weight of the evidence and the credibility of

      witnesses. Id.


                       Ineffective Assistance of Trial Counsel
[6]   We do not have the benefit of Nellist’s petition for post-conviction relief in the

      record. However, from the transcript of the post-conviction hearing and the

      ensuing order, we can discern that Nellist made a claim that he was deprived of

      the effective assistance of trial counsel. Our supreme court has summarized the

      law regarding claims of ineffective assistance of counsel:


              When evaluating an ineffective assistance of counsel claim, we
              apply the two-part test articulated in Strickland v. Washington, 466
              U.S. 668 (1984). See Helton v. State, 907 N.E.2d 1020, 1023 (Ind.
              2009). To satisfy the first prong, “the defendant must show
              deficient performance: representation that fell below an objective
              standard of reasonableness, committing errors so serious that the
              defendant did not have the ‘counsel’ guaranteed by the Sixth
              Amendment.” McCary v. State, 761 N.E.2d 389, 392 (Ind. 2002)
              (citing Strickland, 466 U.S. at 687-88). To satisfy the second
              prong, “the defendant must show prejudice: a reasonable
              probability (i.e. a probability sufficient to undermine confidence
              in the outcome) that, but for counsel’s errors, the result of the
              proceeding would have been different.” Id. (citing Strickland, 466
              U.S. at 694).


      Campbell v. State, 19 N.E.3d 271, 274 (Ind. 2014).


[7]   There are additional considerations in claims of ineffective assistance of trial

      counsel following guilty pleas. With regard to guilty pleas, two general types of

      claims of ineffective assistance of trial counsel are accepted: (1) the failure to

      Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 4 of 13
      advise the defendant on an issue that impairs or overlooks a defense, and (2) an

      incorrect advisement of penal consequences. Manzano v. State, 12 N.E.3d 321,

      326 (Ind. Ct. App. 2014) (citing Segura v. State, 749 N.E.2d 496, 500 (Ind.

      2001)), trans. denied.


[8]   In Segura, our supreme court explained that which a petitioner must establish

      on a claim of ineffective assistance of trial counsel following a guilty plea:


              We conclude that Hill [v. Lockhart, 474 U.S. 52 (1984)] …
              requires a showing of a reasonable probability of success at trial if
              the alleged error is one that would have affected a defense. This
              result seems preferable for several reasons. In [State v.] Van
              Cleave, [674 N.E.2d 1293 (Ind. 1996),] we identified sound
              reasons for requiring that a petitioner who pleads guilty show a
              reasonable probability of acquittal in order to prevail in a post-
              conviction attack on the conviction based on a claim of
              ineffective assistance of counsel. As Hill emphasized, the State
              has an interest in the finality of guilty pleas. This is in part
              grounded in the cost of a new trial, and the demands on judicial
              resources that are imposed by revisiting the guilty plea, but also
              in concerns about the toll a retrial exacts from victims and
              witnesses who are required to revisit the crime years later.


      Segura, 749 N.E.2d at 503 (citations omitted). The Court concluded that “[a]

      new trial is of course necessary if an unreliable plea has been accepted. But its

      costs should not be imposed needlessly, and that would be the result if the

      petitioner cannot show a reasonable probability that the ultimate result –

      conviction – would not have occurred despite counsel’s error as to a defense.”

      Id. Thus, under Segura, to be successful in his claim of ineffective assistance of



      Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 5 of 13
       trial counsel alleging an error that affects a defense, the petitioner must prove

       that, but for counsel’s alleged errors, he would not have been convicted. See id.


[9]    In contrast, if the allegations of trial counsel error are regarding advice as to

       penal consequences, Segura requires a petitioner to “establish, by objective facts,

       circumstances that support the conclusion that counsel’s errors in advice as to

       penal consequences were material to his or her decision to plead.” Willoughby

       v. State, 792 N.E.2d 560, 564 (Ind. Ct. App. 2003) (citing Segura, 749 N.E.2d at

       507), trans. denied. “[I]f the error or omission has the result of overlooking

       evidence or circumstances that affect the sentence imposed, prejudice is

       evaluated by the reasonable probability that it had an effect.” Segura, 749

       N.E.2d at 504.


[10]   Nellist does not deny that he committed and voluntarily pled guilty to the

       offense of Dealing Methamphetamine. He does not argue that he was

       misadvised of penal consequences. Rather, he claims that his counsel failed to

       adequately investigate and thus discover a defense to the elevation of the

       offense to a Class A felony: that the location was not within 1,000 feet of a

       family housing complex. Nellist asserts that he “knew the building as ‘The 500

       Center’” and “The Elkhart Housing Authority knows it as ‘The Hotel

       Elkhart.’” Appellant’s Brief at 17. Nellist also claims that counsel failed to

       fully investigate his diagnosis of mental illness and on that basis attempt to

       secure a lesser sentence.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 6 of 13
[11]   When deciding a claim of ineffective assistance for failure to investigate, we

       apply great deference to counsel’s judgment. McKnight v. State, 1 N.E.3d 193,

       201 (Ind. Ct. App. 2013). “In addition, establishing failure to investigate as a

       ground for ineffective assistance of counsel requires going beyond the trial

       record to show what investigation, if undertaken, would have produced.” Id.

       “This is necessary because success on the prejudice prong of an ineffectiveness

       claim requires a showing of a reasonable probability of affecting the result.”

       Woods v. State, 701 N.E.2d 1208, 1214 (Ind. 1998), cert. denied (1999).


[12]   The State charged that Nellist knowingly or intentionally manufactured

       methamphetamine in, on, or within one thousand feet of a family housing

       complex. At that time, Indiana Code Section 5-31.5-2-127 (2012) defined

       “family housing complex” to include a building or series of buildings “operated

       as an apartment complex” or a hotel or motel. Hotels and motels were defined

       in Indiana Code Section 22-11-18-1 (2012) as “buildings or structures kept,

       maintained, used, advertised, or held out to the public as inns or places where

       sleeping accommodations are furnished for hire for transient guests.” The term

       “apartment complex” was not defined in the criminal statutes. In Covey v. State,

       929 N.E.2d 813, 817 (Ind. Ct. App. 2010), we rejected an argument that a

       definition found in the property tax statutory scheme should necessarily be

       utilized in the criminal context.


[13]   At the post-conviction hearing, Nellist presented both testimony and argument.

       He referred to the place of his arrest as “500 South Main.” (P-C.R. Tr. Vol. II,

       pg. 7.) He testified that the first two floors of the building were used for

       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 7 of 13
       commercial purposes, and there were “eight or nine floors” total, with

       “multiple apartments.” Id. at pg. 14. Nellist indicated that his research had led

       him to conclude that the building was in a “central business district” zone,

       children were not housed there, and at least one business served alcohol. Id. at

       20. Nellist argued that “the entire enhancement is predicated on the presence of

       children” and that the Legislature could not have intended the building with

       commercial tenants to be within the scope of the enhancement. Id. at 21.

       Nellist summarized his position as to what counsel should have done

       differently:


               The statutory defense were [sic] this was around here somewhere
               – that if a person objects during, you know, the trial phase of this
               and says, hey, there were no children here, and I was only in this
               period – for a brief period-of-time, then it’s up to the State to
               refute that. Had Mr. Todd done that in this case, we probably
               wouldn’t be sitting here today, because, like I said, again, the
               housing that was offered was for seniors 55 years and older.
               There were no children involved in this apartment building, if it
               is that.


       Id.


[14]   To the extent that Nellist now argues that his counsel allowed him to enter a

       plea to an enhanced offense without a sufficient factual basis as to the

       enhancement, we disagree. Indiana courts have recognized four methods for

       eliciting evidence to prove a factual basis to support a guilty plea: (1) by the

       State’s presentation of evidence on the elements of the charged offense; (2) by

       the defendant’s sworn testimony regarding the events underlying the charges;

       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 8 of 13
       (3) by the defendant’s admission of the truth of the allegations in the charging

       information read in court; or (4) by the defendant’s acknowledgement that he

       understands the nature of the offenses charged and that his plea is an admission

       of the charges. Oliver v. State, 843 N.E.2d 581, 588 (Ind. Ct. App. 2006), trans.

       denied.


[15]   The record of Nellist’s guilty plea hearing, admitted into evidence at the post-

       conviction hearing, indicates that the following events transpired. The trial

       court read the charging information, Nellist indicated that he understood it, the

       trial court read the applicable statute, Nellist again indicated his understanding,

       the trial court inquired as to the identity of the “family housing complex,” and

       Nellist responded “500 Center.” (Plea Hrg. Tr. pg. 10.) Nellist advised that he

       did not know at the time of the offense, but “now” knew the 500 Center to be a

       “family housing center.” Id. at 11. He further stated that he was “admitting the

       truth of all the material facts set forth in the charge.” Id. This was sufficient to

       establish the factual basis for Nellist’s guilty plea. His counsel need not have

       argued to the contrary.


[16]   To the extent that Nellist contends his counsel should have sought a reduction

       in the charge based upon a narrow statutory interpretation despite Nellist’s

       decision to plead guilty, we also disagree. See McKnight, 1 N.E.3d at 201

       (recognizing that the decision to plead guilty rests with the defendant alone and

       once the defendant makes that decision, this obviates the need for an attorney

       who has undertaken reasonable investigative efforts to continue to prepare for a

       defense). And had trial counsel pressed the position advocated by Nellist – that

       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 9 of 13
       several floors of apartments for senior living do not comprise an apartment

       complex – he would not be expected to prevail. See Covey, 929 N.E.2d at 818

       (finding sufficient evidence that a place was an “apartment complex” by

       considering its name and the testimony that there were separate apartments and

       buildings, without addressing the demographic makeup of the tenants).3


[17]   Nellist also argued to the post-conviction court that “the enhancement was

       repealed 115 days after [his] conviction” and his “attorney should have been

       aware.”4 (P-C.R. Tr. Vol. II, pg. 26.) The post-conviction court properly

       rejected this contention as grounds for ineffectiveness. Counsel is not required

       to anticipate changes in the law. Sweeney v. State, 886 N.E.2d 1, 8 (Ind. Ct.

       App. 2008), trans. denied.


[18]   Additionally, Nellist suggests that his attorney should have emphasized 5 his

       mental health conditions – a bipolar diagnosis and a history of substance abuse

       – and thereby secured a lesser sentence. But Nellist received exactly the

       sentence to which he agreed. “A party may not invite error on the part of

       counsel and then later argue that the error supports an ineffective assistance




       3
         The Covey Court also observed: “That a ‘hotel or motel’ would qualify as a ‘family housing complex’ makes
       it clear that our legislature was not focused on the length of lease terms to narrowly define what should
       qualify as a ‘family housing complex.’” 929 N.E.2d at 817.
       4
        Effective July 1, 2014, Indiana’s Criminal Code was amended with respect to certain drug offense
       enhancements and defenses.
       5
         To the extent that Nellist claims his attorney failed to sufficiently investigate to learn of his conditions, the
       record belies his assertion. Nellist testified at the post-conviction hearing that he told his attorney about the
       bi-polar diagnosis and substance abuse history and counsel allegedly responded, that “it didn’t matter.” (P-
       C.R. Tr. Vol. II, pg. 12.)

       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018               Page 10 of 13
       claim, because error invited by the complaining party is not reversible error.”

       McKnight, 1 N.E.3d at 201-02. Nellist has not met his burden of showing

       deficient performance and prejudice therefrom to support a claim of

       ineffectiveness of counsel.


                                                Subpoenas
[19]   Nellist claims that he properly moved to subpoena his trial counsel and five

       other witnesses, but the requests were denied for lack of relevance. In relevant

       part, Indiana Post-Conviction Rule 1(9) provides:


               If the pro se petitioner requests issuance of subpoenas for
               witnesses at an evidentiary hearing, the petitioner shall
               specifically state by affidavit the reason the witness’ testimony is
               required and the substance of the witness’ expected testimony. If
               the court finds the witness’ testimony would be relevant and
               probative, the court shall order that the subpoena be issued. If
               the court finds the proposed witness’ testimony is not relevant
               and probative, it shall enter a finding on the record and refuse to
               issue the subpoena.


       Under the post-conviction rules, the post-conviction court has the discretion to

       determine whether to grant or deny the petitioner’s request for a subpoena.

       Pannell v. State, 36 N.E.3d 477, 486 (Ind. Ct. App. 2015). We will find that a

       court has abused its discretion if its decision is against the logic and effect of the

       facts and circumstances before it. Id.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 11 of 13
[20]   The post-conviction record reveals little about the disposition of Nellist’s

       motion or motions for subpoenas. At the outset of the post-conviction hearing,

       the following exchange took place:


               Court: Mr. Nellist, you get to call your first witness and present
               your evidence.


               Nellist: Your Honor, I subpoenaed six people. That was denied.
               I filed an appeal on that.


               Court: Your appeal was denied too, did you know that?


               Nellist: I hadn’t received any paperwork from the Court of
               Appeals yet either.


               Court: The Court did. That was filed April 12, 2017.


               Nellist: That’s yesterday, yeah.


               Court: An order from the Court of Appeals of Indiana denying
               your appeal for a number of reasons. So, we are left with you
               calling your first witness.


       (P-C.R. Tr. Vol. II, pg. 10). The post-conviction court later advised Nellist that

       he had filed “documents for subpoenas” that “were not appropriate.” Id. at 18.

       Based upon the limited record available to us, we cannot discern an abuse of

       the trial court’s discretion.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 12 of 13
                                               Conclusion
[21]   Nellist has not shown that he was denied the effective assistance of trial

       counsel. He has not demonstrated an abuse of the post-conviction court in

       evidentiary proceedings. The post-conviction court did not clearly err in

       denying Nellist post-conviction relief.


[22]   Affirmed.


       Mathias, J., and Bradford, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1711-PC-2593 | November 2, 2018   Page 13 of 13